      Case 6:21-cv-00162-ADA-JCM Document 171 Filed 06/27/21 Page 1 of 3




                      UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF TEXAS
                              WACO DIVISON

 JENNILYN SALINAS, MAURICE                §
 LYNNETTE, LINDSEY NGUYEN,                §
 DEANNA LORRAINE, et al.                  §
                                          §
       Plaintiffs.                        §
                                          §
 v.                                       §      CIVIL ACTION NO. 6:21-CV-162
                                          §
 NANCY PELOSI, MITCH                      §
 McCONNELL, CHUCK SCHUMER,                §
 MARK ZUCKERBERG, et al.                  §
                                          §
       Defendants.                        §      JURY TRIAL REQUESTED

                  PLAINTIFFS’ NOTICE OF DISMISSAL
               OF VARIOUS NON-RESIDENT DEFENDANTS
            THAT HAVE NOT YET RESPONDED TO THIS ACTION

       COME NOW, Jennilyn Salinas, Lindsey Nguyen, Deanna Lorraine, “P.P.,”

“D.D.,” “T.M.,” “S.M.,” and “M.L.” (collectively, “Plaintiffs”), by and through their

attorney, Paul M. Davis, to Notice of Dismissal of Various Non-Resident Defendants

in case and respectfully represent the following:

       1.    As described in Exhibit B to Plaintiff’s Response to the Motion to Strike

(Doc. No. 168-2), Plaintiffs have experienced recent severe setbacks regarding their

resources to litigate this lawsuit. Specifically, Plaintiffs had been expecting an influx

of financial resources, co-counsel, and staff to litigate this case, which did not

materialize. Moreover, one of their own staff has now represented that he has

destroyed evidence Plaintiffs intended to use to establish personal jurisdiction over

various non-resident Defendants.
     Case 6:21-cv-00162-ADA-JCM Document 171 Filed 06/27/21 Page 2 of 3




      2.      After further consideration of the matter, it seem unlikely that

Plaintiffs will be able to muster the resources they need and recover much of the

evidence they lost within a reasonable amount of time. Accordingly, Plaintiffs have

decided to dramatically reduce the scope of this lawsuit to address only the Texas

resident Defendants, the DSCC, the DCCC, Mr. Zuckerberg, and Mr. Dorsey for

actions specifically directed at Texas, and will leave it to citizens in the other forty-

nine states to hold their own officials accountable.

      3.     Plaintiffs are still waiting to confirm stipulations to voluntarily dismiss

certain Defendants who have already responded to the lawsuit, but are filing this

notice of dismissal to voluntarily dismiss those Defendants who have not yet

responded to the lawsuit.

      4.     Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), Plaintiff hereby voluntarily

dismisses every governor, secretary of state, and member of congress that is not a

resident of the state of Texas.     A list of these Defendants that are voluntarily

dismissed is attached hereto as Exhibit A.

                                         Respectfully submitted this June 27, 2021.

                                         /s/ Paul M. Davis
                                         Paul M. Davis
                                         Texas Bar Number 24078401
                                         paul@fireduptxlawyer.com
                                         PAUL M. DAVIS & ASSOCIATES, P.C.
                                         5720 Frisco Square Blvd., # 2066
                                         Frisco, TX 75034
                                         Phone: 469-850-2930

                                         ATTORNEY FOR PLAINTIFFS
     Case 6:21-cv-00162-ADA-JCM Document 171 Filed 06/27/21 Page 3 of 3




                           CERTIFICATE OF SERVICE

      I certify that I have served the foregoing motion on all counsel of record who

have made appearances in this action to date via the court’s ECF notification system.

                                       /s/ Paul M. Davis
                                       Paul M. Davis
